DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/31/2021.
Applicant’s election without traverse of Invention I and Species A in the reply filed on 03/31/2021 is acknowledged.

Claim Objections
Claim 9 is objected to because of the following informalities:  In line 2 of claim 9, “an yield” should read as “a yield”.  Appropriate correction is required.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mumaw (US 2012/0116261).
Regarding claim 1, Mumaw discloses a surgical instrument comprising: a handpiece(60); a movable member (100) configured to transmit a driving force to a treating member to treat a subject by moving relatively to the handpiece; and a connector arranged inside the handpiece, and including a strip to apply a pressing force to the movable member, wherein the movable member includes a first conductive portion (310/360) formed therein, the connector includes a second conductive (320/370) portion formed on the strip, the second conductive portion abutting against the first conductive portion to connect the movable member and the handpiece electrically, and the second conductive portion of the connector is a molded interconnect device constituting a three-dimensional circuit [Para 0070-0074; view figures 3-5].
Regarding claim 2, Mumaw discloses the surgical instrument according to claim 1, wherein the strip includes a tip end portion and a base end portion, and the tip end portion has the second conductive portion provided therein, and is formed movably relative to the  second conductive portion (view figures 3-5).  
Regarding claim 4, Mumaw discloses the surgical instrument according to claim 1, wherein the movable member is a transducer that includes an ultrasonic oscillator driving by ultrasonic vibrations, the first conductive portion is provided in an insertion portion of the transducer, and the connector includes a ring portion in which the insertion portion of the transducer is inserted [Para 0070-0074 with transducer 300 with transducer casing 350].  
Regarding claim 5, Mumaw discloses the surgical instrument according to claim 4, wherein the strip is a spring member in an arc shape, and is supported by the ring portion at a base end side of the arc shape, and presses the insertion portion of the transducer with a tip end side [Para 0072 discusses various shapes].  
Regarding claim 10, Mumaw discloses the surgical instrument according to claim 4, wherein the transducer is attached movably relative to the handpiece [0170].
Regarding claim 12, Mumaw discloses a connector for surgical instrument, comprising: a transduce r(300) including an ultrasonic oscillator driven by ultrasonic vibrations; a ring portion in which an insertion portion of the transducer is inserted; a strip configured to apply a pressing force to the insertion portion inserted in the ring portion; and a second conductive portion provided in the strip, and configured to abut against a first conductive portion provided in the insertion portion of the transducer when the insertion portion of the transducer is inserted inside to be electrically .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mumaw (US 2012/0116261).
Regarding claims 8-9, Mumaw discloses the surgical instrument according to claim 1, but fails to explicitly disclose wherein the connector is made from resin having a bending elastic modulus of 1000 MPa to 5000 MPa and wherein the connector is made from resin having a yield strain of 3% or higher. It would have been an obvious matter of design choice to use resin as the material of choice in order to construct the connector, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The examiner notes that both the present invention and the cited prior art are used in similar manners including the use of an ultrasonic transducer, the particular material used would need to have a degree of flexibility in order to properly operate.

Allowable Subject Matter
s 3 and 6-7 (claim 7 is objected due to its dependency on claim 6) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose the particulars of the connector including a third conductive portion and one of ordinary skill would not create the claimed end effector in the claimed arrangement without the motivation provided by the applicant.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103.  The examiner can normally be reached on Monday, Tuesday and Thursday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.Z/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794